 
Exhibit 10.41
 
[ex10412.jpg]




ADDENDUM “A”


TO MASTER SERVICES AGREEMENT




This agreement between Ness USA, Inc. (“NESS”) (formerly Ness Global Services,
Inc. or “NGS”), located at 160 Technology Drive, Canonsburg, PA 15317 (“NESS”)
and Chordiant Software, Inc., located at 20400 Stevens Creek Blvd. Cupertino,
CA  95014 (“COMPANY”) is an Addendum (the “Addendum”) to the Master Services
Agreement executed on December 15, 2003 (the “Agreement”) between NGS and
COMPANY.


WHEREAS, subsequent to the execution of the Agreement, NGS changed it corporate
name to Ness USA, Inc.; and


WHEREAS the parties hereto wish to extend the term of the Agreement, which
otherwise would expire by its own terms on December 14, 2006.


Accordingly, in consideration of the promises and covenants set forth below, the
parties agree as follows, intending to be legally bound:





1.  
The term of the Agreement shall be extended through and including December 14,
2007.






2.  
“Ness USA, Inc.” shall take the place of “Ness Global Services, Inc.” throughout
the Agreement in all respects.




3.  
With the exception of the foregoing changes, the terms and conditions of the
Agreement shall remain in full force and effect.









IN WITNESS WHEREOF, the parties have executed this Addendum, intending to be
legally bound, as of the day and year written above.




Accepted by:                  Accepted by: 






_/s/ Rocco Cozza______________________          ___/s/ Kelly Hicks
__________________
Name: Rocco Cozza                 Name: Kelly Hicks
Title: Corporate Counsel                Title: VP Worldwide Field Operations


Date: ___September 11, 2006___________          Date: ___ September 11,
2006______


For: Ness USA, Inc.              For: Chordiant Software, Inc.
(f/k/a Ness Global Services, Inc.) 